DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 12, it is unclear if Applicant meant for “wherein the display attribute of the object is a display color of the ROI frame, a display line thickness of the ROI frame, a display status of the ROI frame, and a line type of the ROI frame.” “And” limitation would make the display attribute to include ALL “display color of the ROI frame, a display line thickness of the ROI frame, a display status of the ROI frame, and a line type of the ROI frame” at once. 
If that is the case, then claims 13-15, 17 are not further limiting claim 12. 
But Applicant also uses “is” for the group of limitation with “and.” It is not clear what Applicant is trying to claim. 
The Examiner for the purpose of examination, assumes this is “OR” limitation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13, 14, 15, and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All the limitation of claims 13-15 and 17 are already included in claim 12 if Applicant intends to use “and” in the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Halmann et al. (US 2019/0328361, hereinafter Halmann ‘361).
Claim construction for “a display color of the object, a display thickness of the object, a display status of the object, a display status of the object, and a line type of the object,” specific the object. 
The Object is 111 to 114 shown in fig. 4 and 7A-C, also described in para 0058. The display thickness of the object is the thickness of the single line of 114, but not the width (distance between the lines) of 114. 
The display status is: lighting, blinking, changes in display brightness and display color, etc.
A line type is: dotted line, broken line, double line, etc.
In re claims, 1, 8, and 9, Halmann ‘361 teaches an ultrasound diagnostic apparatus (fig. 1, 0028-0029) that drives an ultrasound probe so as to transmit ultrasound toward a subject and receives a reception signal based on reflected waves reflected in the subject from the ultrasound probe, to generate and display an ultrasound image, the apparatus comprising a hardware processor (0030) that: 
generates an ultrasound image from the reception signal obtained by the ultrasound probe (0043-0053); 
stitches together a plurality of the ultrasound images to generate a panorama image, the plurality of ultrasound images being successively acquired while the ultrasound probe is moved (0050); 
causes a display to display an object adjacent to or superimposed on the ultrasound image or the panorama image, the object indicating image diagnosis information (0050, 0056, 0089-0092, etc.); 
acquires a moving speed of the ultrasound probe (0071-0076); and 
changes a display attribute of the objects in accordance with the moving speed of the ultrasound probe (0075), wherein the object itself indicates the image diagnosis information (0075-0078; Note that: Applicant describes it in para 0058-0059, object 111 to 114 are all indicating the information necessary for the image diagnosis), wherein the display attribute of the object indicates information on the moving speed of the ultrasound probe (0075-0078); and wherein the display attribute of the object is at least one of a display color of the object, a display thickness of the object, a display status of the object, and a line type of the object (0075). 
In re claim 2, Halmann ‘361 teaches wherein the hardware processor changes the display attribute based on magnitude of the moving speed of the ultrasound probe with respect to a predetermined optimum speed (0042, 0071--0078, note that any acceptable speed within the threshold speed can be a predetermined optimal speed).
In re claim 3, Halmann ‘361 teaches wherein the hardware processor changes the display attribute based on a deviation between the moving speed of the ultrasound probe and the optimum speed (0042, 0071--0078, note that any acceptable speed within the threshold speed can be a predetermined optimal speed).
In re claim 6, Halmann ‘361 teaches wherein the object is a region of interest (ROI) frame indicating a target region at the time of generating the panorama image (fig. 6, 612; fig. 8, 806, 802).
In re claim 10, Halmann ‘361 teaches wherein the object is superimposed on the ultrasound image or the panorama image and the attribute of the object indicates an amount of deviation of the moving speed of the ultrasound probe from an optimum speed (0042, 0071--0078, note that any acceptable speed within the threshold speed can be a predetermined optimal speed).
In re claim 11, Halmann ‘361 teaches wherein the image diagnosis information is the target region at the time of generating the panorama image (figs. 6-11). 
In re claim 12, Halmann ‘361 teaches wherein the display attribute of the object is a display color of the ROI frame, a display line thickness of the ROI frame, a display status of the ROI frame, OR a line type of the ROI frame (fig. 8, 802, also note 806 can be circle, square of other shape, 0074, also see 0074-0075)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halmann ‘361.
In re claim 5, Halmann ‘361 teaches wherein the hardware processor changes the display attribute in accordance with the moving speed of the ultrasound probe with reference to a display attribute [table] in which at least one of the display color of the object and the display thickness of the object is set [in stages] (0071-0078).
Halmann ‘361 fails to teach the word “table,” and “in stages.”  However, the table is merely the data condition of the speed with respect to the color change. Halmann ‘361 teaches color green at acceptable speed, 0076, color yellow when the speed is too quick or too slow. It has at least two stages, green and yellow, 0076, 0077, or blue or red, 0078. Hence, this condition is a similar to a table and stages and function the same. Hence, it would have been obvious that one of ordinary skill in the art would list the condition of Halmann ‘361 as a table to allow viewer/operator easy understanding of the condition of Halmann ‘361. 
In re claim 12, Halmann ‘361 teaches the display attribute of the object is a display color of a part of the ROI frame, a display line thickness of the ROI frame, a display status of a part of the ROI frame, OR a line type of a part of the ROI frame (0074-0075).
Halmann ‘361 fails to explicitly teach the display attribute of the object is a display color of the entire of the ROI frame, a display line thickness of the ROI frame, a display status of the entire the ROI frame, OR a line type of the entire the ROI frame. 
However, Halmann ‘361 teaches “This indicator 604 is shown as an elongated, horizontal bar having a color that can change based on the probe speed. Optionally can be shown in another way, such as a circle, square, or other shape, that changes color based on probe speed, text that changes based on probe speed, or the like.” See 0074. Halmann ‘361 also teaches “This change in color can inform the operator of the imaging system 100 that a segment 802 of the portion 800 of the image data was acquired while the probe 106 was moved too quickly or too slowly over a corresponding area over the person 204.” 0077. It would have been obvious that the square shape for 604 could cover the ROI frame of 802 in order to more pronouncedly indicating the speed of the probe that scan the area covered by 802. 
Similarly, in re claim 13, Halmann ‘361 teaches wherein the display attribute of the object is a display color of a part of the ROI frame (0075). It would have been obvious that the square shape for 604 could cover the ROI frame of 802 and change the color of 604 in order to more pronouncedly indicating the speed of the probe that scan the area covered by 802.
Similarly, in re claim 15, Halmann ‘361 teaches wherein the display attribute of the object is a display status of a part of the ROI frame. It would have been obvious that the square shape for 604 could cover the ROI frame of 802 and change the brightness of 604 in order to more pronouncedly indicating the speed of the probe that scan the area covered by 802.
In re claim 14, Halmann ‘361 teaches wherein the display attribute of the object is a display line length [thickness] of a part of the ROI frame (0075).
However, Halmann ‘361 teaches the size change of 604. See 0075. And size of 604 only have two choice of length and thickness. Hence, it would have been obvious to choose thickness in order to provide additional displaying features for the speed of the probe. Furthermore, as discussed about, that it would have been obvious that the square shape for 604 could cover the ROI frame of 802 and also include the obviousness of the changing of the thickness of 604 in order to more pronouncedly indicating the speed of the probe that scan the area covered by 802.
In re claim 16, Halmann ‘361 teaches wherein the display status includes at least one of a lighting status, a blinking status, and a brightness status (0075).
In re claim 17, Halmann ‘361 teaches wherein the display attribute of the object is a line type of a part of the ROI frame (0075, one solid line). Similarly as explained above, it would have been obvious that the solid line or another line for 604 could cover the ROI frame of 802 and change the brightness of 604 in order to more pronouncedly indicating the speed of the probe that scan the area covered by 802.
Even considering for claim 12 that the limitation is “wherein the display attribute of the object is a display color of the ROI frame, a display line thickness of the ROI frame, a display status of the ROI frame, and a line type of the ROI frame.” 
And that Halmann ‘361 teaches the display attribute of the object is a display color of a part of the ROI frame, a display line thickness of the ROI frame, a display status of a part of the ROI frame, OR a line type of a part of the ROI frame (0074-0075).
Halmann ‘361 fails to explicitly teach the display attribute of the object is a display color of the entire of the ROI frame, a display line thickness of the ROI frame, a display status of the entire the ROI frame, OR a line type of the entire the ROI frame. 
However, Halmann ‘361 teaches “This indicator 604 is shown as an elongated, horizontal bar having a color that can change based on the probe speed. Optionally can be shown in another way, such as a circle, square, or other shape, that changes color based on probe speed, text that changes based on probe speed, or the like.” See 0074. Halmann ‘361 also teaches “This change in color can inform the operator of the imaging system 100 that a segment 802 of the portion 800 of the image data was acquired while the probe 106 was moved too quickly or too slowly over a corresponding area over the person 204.” 0077. It would have been obvious that the square shape for 604 could cover the ROI frame of 802 in order to more pronouncedly indicating the speed of the probe that scan the area covered by 802. 
If the “And” is considered, it would still have been obvious to include all these types in one display as shown above in order to allow viewers/operator easily identify the area that was scanned with respect to the speed of the probe. 
Furthermore, for claims 12-17, “a display color of the ROI frame, a display line thickness of the ROI frame, a display status of the ROI frame, and/or a line type of the ROI frame” can be interpreted as non-functional description material (NFDM). 
As show above, Halmann ‘361 teaches everything except “line thickness,” and “display attribute … of the entire ROI frame.” 
Under Federal Circuit precedent, because printed matter itself is nonstatutory subject matter, it must have a functional relationship to a substrate in order to have patentable weight. See, e.g., In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (observing that “printed matter by itself is not patentable subject matter, because [it is] non-statutory,” but finding that because the printed matter at issue – volumetric indicia and a legend – had a “new and unobvious functional relationship” to the claimed measuring receptacle, the printed matter had patentable weight). Consistent with this logic, non-obvious and functional printed matter receives no patentable weight if the difference between the prior art and a claim limitation lies in the printed matter, as opposed to in the functionality. See In re Xiao, 462 Fed. Appx. 947, 950-52 (Fed. Cir. 2011) (Non-precedential) (holding that use of “wildcard position labels,” instead of letters or numbers on combination lock, had no patentable weight, because they performed the same function as a letter or a number on the lock).
While most of the NFDM case law involves printed matter on a product (substrate), our reviewing court has seen no reason for limiting this reasoning to that specific context. In King Pharmaceuticals, the Federal Circuit expressly extended the reasoning to method claims.
The specific question before us is whether an otherwise anticipated method claim becomes patentable because it includes a step of “informing” someone about the existence of an inherent property of that method. We hold it does not. The “informing” limitation adds no novelty to the method, which is otherwise anticipated by the prior art. In other words, in light of our holding that the method of taking metaxalone with food to increase the drug’s bioavailability, as recited in claim 1, is not patentable, it readily follows that claim 21, which recites the same method with the sole additional step of informing the patient about this increase in bioavailability, is not patentable.
In an analogous context, we have held that “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (alterations added). In such cases, we have recognized that the printed matter is not independently patentable, but have cautioned that the limitation must not be excised from the claim. See id. at 1385 (“[T]he board cannot dissect a claim, excise the printed matter from it, and declare the remaining portion of the mutilated claim to be unpatentable. The claim must be read as a whole.”) (alterations added). Instead, the relevant question is whether “there exists any new and unobvious functional relationship between the printed matter and the substrate.” Id. at 1386 (citing In re Miller, 57 C.C.P.A. 809, 418 F.2d 1392, 1396 (1969)). The rationale behind this line of cases is preventing the indefinite patenting of known products by the simple inclusion of novel, yet functionally unrelated limitations. See In re Ngai, 367 F.3d at 1339.
Although these “printed matter” cases involved the addition of printed matter, such as written instructions, to a known product, we see no principled reason for limiting their reasoning to that specific factual context. See In re Ngai, 367 F.3d at 1338-39; In re Gulack, 703 F.2d at 1385-87. Rather, we believe that the rationale underlying these cases extends to the situation presented in this case, wherein an instructional limitation is added to a method, as opposed to a product, known in the art. Thus, the relevant inquiry here is whether the additional instructional limitation of claim 21 has a “new and unobvious functional relationship” with the known method of administering metaxalone with food. See In re Ngai, 367 F.3d at 1338 (quoting In re Gulack, 703 F.2d at 1386). 
King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1278-79 (Fed. Cir. 2010) (emphasis added). Additionally, the Federal Circuit did not find error in the Board’s extension of this reasoning to computer-implemented (data processing) claims when it affirmed, without opinion, the Board’s decision in Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (informative), aff’d 191 Fed.Appx. 959 (Fed. Cir. 2006) (Rule 36).
The descriptive material, “line thickness,” and “display attribute … of the entire ROI frame,” have not been shown to have functional relationship with the substrate (the displayed image). Even if functional, the descriptive material may not be functionally different from Halmann ‘361. The claimed image differs from Halmann ‘361 only in the thickness of the lines of the box that covers the entire frame, which is not a patentable distinction. The functional relationship is not “new and nonobvious,” the descriptive material has the same functional component as Halmann ‘361 because Halmann’s 361’s display of the ROI frame 802 has a part 806 changes color or other characteristic with respect to the changes of the speed of the probe (e.g., brightness, shape, size, etc.) (0075). 
It has been repeatedly held that an applicant cannot create a novel product by attaching printed matter to it, even if that printed matter itself is new. See, e.g., Ngai. Thus, adding instructions to a kit that describe a method of using it does not make the kit patentable over the same kit with a different set of instructions. Also, it has been held that the “on screen icon for viewing the score of a broadcast sporting event” is unpatentable, because the particular event is a sporting event does not change the product. It merely describes a new, non-functional feature for a product that already exists. Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (informative), aff’d 191 Fed.Appx. 959 (Fed. Cir. 2006)
There are cases in which the descriptive material can form a functional relationship with the underlying substrate. For example, in In re Miller, the addition of printed matter to the outside of a cup permitted an otherwise ordinary cup to be used like a measuring cup to half recipes. The printed matter in Miller served as a computing or mathematical recipe conversion device permitting a cook to perform calculations automatically with no further thought. 
However, the claim before us is more like the claim in Ngai, Mathias, than Miller. The fact that the ““line thickness,” and “display attribute … of the entire ROI frame,” does not change the product. It merely describes a new, non-functional feature for a product that already exists.
Allowing applicant’s particular NFDM to distinguish over Halmann’s 361 would lead to repeated patenting, or permit a patent to issue where the only distinction over the prior art can be characterized appropriately as non-functional, lead to repeated patent such as someone else could claim that the display attribute for the ROI frame could be a Mario, or Luiji, or Cross, or letter “U” for ultrasound. 
The rationale behind this prior art rejection is preventing the repeated patenting of essentially a known product by the mere inclusion of novel non-functional descriptive material. King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279 (Fed. Cir. 2010) (“The rationale behind this line of cases is preventing the indefinite patenting of known products by the simple inclusion of novel, yet functionally unrelated limitations.”) Cf. In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004) (“If we were to adopt Ngai’s position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product.”).
Hence, Halmann’s 361 anticipates the claim because Halmann’s 361 teaches each and every limitation of the claim. Any argued difference between the prior art and the claimed invention is simply a substitution of one piece of NFDM (a thick box around ROI frame) for another piece of NFDM (a line marker 806 and/or with dash box 802), which does not change the functioning of the changing of the display attribute of the object with respect to the speed of the probe.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halmann ‘361 in view of Miyatake et al. (US 6,328,693, hereinafter Miyatake ‘693), or Jago (US 6,416,477, hereinafter Jago ‘477) or Baba et al. (US 2004/0210137, hereinafter Baba ‘137).
In re claim 7, Halmann ‘361 fails to teach wherein the hardware processor changes the display attribute based on correlation between two images to be synthesized.
Miyatake ‘693 teaches wherein the hardware processor changes the display attribute based on correlation between two images to be synthesized (col. 3, lines 15-27; col. 8, lines 3-28).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Halmann ‘361 to include the features of Miyatake ‘693 in order to obtaining the shift amount in each of the specific partial areas, and obtaining the rotation amount data of consecutive frame images from a difference between the shift amounts in the plurality of specific partial areas. 
Or Jago ‘477 teaches wherein the hardware processor changes the display attribute based on correlation between two images to be synthesized (col. 1, lines 31-41; col. 2, lines 1-15; col. 6, lines 15-19).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Halmann ‘361 to include the features of Jago ‘477 in order to ensure that panoramic imaging registration algorithm will not fail.
Or Baba ‘137 teaches wherein the hardware processor changes the display attribute based on correlation between two images to be synthesized (0037, 0044, 0065)
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Halmann ‘361 to include the features of Baba ‘137 in order to avoid the complication of performing a scan on the object while detecting the position and the direction of the probe. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793